Citation Nr: 1518105	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  11-34 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a lumbar spine disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1995 to February 1997.  This case comes before the Board of Veterans Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

Although the Veteran perfected an appeal of a reduction in the evaluation assigned to his service-connected left knee disability, that reduction was restored in a September 2012 rating decision.  The Veteran has not appealed any part of that decision and thus the issue is not before the Board.

This appeal was processed using the Virtual Benefits Management System (VBMS) and the Virtual VA electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

A remand is needed to reschedule the Veteran for a travel Board hearing.  Notification for VA purposes is written notice sent to the claimant's last address of record.  38 C.F.R. § 3.1(q) (2014).  In a December 2011 substantive appeal, the Veteran requested a hearing at the RO before a Veterans Law Judge.  In April 2013, he was scheduled for a Board hearing in May 2013; that notification letter was sent to an address at 111 Ballygar Street.  In December 2012, however, the Veteran had submitted a form notifying the RO of a change in address to 200 Timber Court Drive.  The April 2013 letter was returned as undeliverable and the Veteran failed to report for his May 2013 Board hearing.  Subsequent correspondence was sent to the Veteran's new address.

In August 2014, the Veteran's address of record was again updated to 124 Ballygar Street.  In August 2014 and November 2014, letters were sent to 124 Ballygar Street notifying the Veteran that his name was on a list of persons wanting to appear at the RO for an in-person hearing before the Board, thus indicating to the Veteran that he was still waiting for a Board hearing.  Notably these letters did not inform him that he had been noted as a failure to report.  Most recently, the Veteran was informed in April 2015 that the Board received his case and placed on the Board's docket.  The claims file contains no evidence that an additional hearing was scheduled.  

As the Veteran has not withdrawn his request for a travel Board hearing at the RO before a Veterans Law Judge, remand for re-scheduling of the requested hearing in accordance with 38 C.F.R. § 20.704 is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at the RO before a Veterans Law Judge.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

